                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA,                        )
                                                    )
                  Plaintiff,                        )
                                                    )
   v.                                               )       No.:   3:13-CR-161-TAV-HBG-18
                                                    )
   GEYSER DELEON,                                   )
                                                    )
                  Defendant.                        )


                          MEMORANDUM OPINION AND ORDER

          This matter is before the Court on defendant’s pro se motion for compassionate

   release [Doc. 1090].1 The United States has filed its response in opposition [Doc. 1092]

   arguing defendant has not exhausted his administrative remedies. In light of defendant’s

   failure to meet the First Step Act’s mandatory exhaustion requirement, defendant’s motion

   will be DENIED without prejudice.

   I.     First Step Act

          A court generally lacks “the authority to change or modify [a sentence, once

   imposed,] unless such authority is expressly granted by statute.”               United States v.

   Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,


          1
             The Court also notes defendant’s arguments regarding changes in penalties for § 924(c)
   violations. However, defendant was not convicted of a § 924(c) violation; he pleaded guilty to 21
   U.S.C. §§ 846, 841(a)(1) and (b)(1)(A) [Doc. 600]. Further, to the extent he references § 404 of
   the First Step Act, the Act had already taken effect before he was convicted and sentenced, so his
   sentence “was previously imposed . . . under the Fair Sentencing Act” and the Court lacks authority
   to further modify his sentence. First Step Act of 2018, Pub. L. No. 115-391, § 404(c), 132 Stat.
   5194, 5222 (2018). To the extent the motion was intended to be based upon either of these potential
   avenues for a sentence reduction rather than compassionate release, the motion is DENIED.



Case 3:13-cr-00161-TAV-HBG Document 1095 Filed 08/04/21 Page 1 of 4 PageID #: 5868
   326 (6th Cir. 2010)). The First Step Act of 2018’s amendment of § 3582(c)(1)(A) revised

   one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239

   (2018). Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A)

   only on motion of the Director of the Bureau of Prisons. Now a court may modify a

   defendant’s sentence upon a motion by a defendant if the defendant has exhausted all

   administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

   defendant’s behalf or after the lapse of thirty (30) days from the receipt of such a request

   by the warden of the defendant’s facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).

          If the defendant surmounts this preliminary hurdle, the Court may grant a sentence

   reduction “after considering the factors set forth in section 3553(a) to the extent that they

   are applicable” if it finds:

          (i) extraordinary and compelling reasons warrant such a reduction; or
          (ii) the defendant is at least 70 years of age, has served at least 30 years in
          prison, pursuant to a sentence imposed under section 3559(c), for the offense
          or offenses for which the defendant is currently imprisoned, and a
          determination has been made by the Director of the Bureau of Prisons that
          the defendant is not a danger to the safety of any other person or the
          community, as provided under section 3142(g);

          and that such a reduction is consistent with applicable policy statements
          issued by the Sentencing Commission . . . .

   Id.

          If the exhaustion requirement is satisfied, courts must then follow the statute's three-

   step test:

          At step one, a court must “find[ ]” whether “extraordinary and compelling
          reasons warrant” a sentence reduction. At step two, a court must “find[ ]”
          whether “such a reduction is consistent with applicable policy statements
                                                 2


Case 3:13-cr-00161-TAV-HBG Document 1095 Filed 08/04/21 Page 2 of 4 PageID #: 5869
          issued by the Sentencing Commission.” The Commission’s policy statement
          on compassionate release resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is
          still “applicable,” courts must “follow the Commission’s instructions in
          [§ 1B1.13] to determine the prisoner's eligibility for a sentence modification
          and the extent of the reduction authorized.” At step three, “§ 3582(c)[(1)(A)]
          instructs a court to consider any applicable § 3553(a) factors and determine
          whether, in its discretion, the reduction authorized by [steps one and two] is
          warranted in whole or in part under the particular circumstances of the case.”

   United States v. Jones, 980 F.3d 1098, 1107-08 (6th Cir. 2020) (internal citations omitted).

   “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

   compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

   and have full discretion to define ‘extraordinary and compelling’ without consulting the

   policy statement § 1B1.13.” Id. at 1111. In considering a compassionate release motion,

   “district courts may deny compassionate release motions when any of the three

   prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others”

   but must “address all three steps” if granting such a motion. United States v. Elias,

   984 F.3d 516, 519 (6th Cir. 2021).

   II.    Analysis

          In addressing a motion for compassionate release, the Court first examines whether

   defendant has satisfied § 3582(c)(1)(A)’s exhaustion requirement, which is a mandatory

   prerequisite to consideration of a compassionate release request on the merits. United

   States v. Alam, 960 F.3d 831, 833–34 (6th Cir. 2020). “When ‘properly invoked,’

   mandatory claim-processing rules ‘must be enforced.’” Id. at 834 (quoting Hamer v.

   Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 17 (2017)). The only exceptions to such


                                                3


Case 3:13-cr-00161-TAV-HBG Document 1095 Filed 08/04/21 Page 3 of 4 PageID #: 5870
   a mandatory claim-processing rule are waiver and forfeiture. Id. (citing United States v.

   Cotton, 535 U.S. 625, 630 (2002)).

          In this instance, there is no indication that defendant exhausted his administrative

   remedies. The government contends that defendant has not alleged or established that he

   satisfied this requirement and indicates that it does not waive the same [Doc. 1092]. In the

   absence of evidence of administrative exhaustion, or a waiver of that requirement by the

   government, defendant’s motion seeking compassionate relief must be DENIED without

   prejudice.

   III.   Conclusion

          For the reasons discussed more fully above, defendant’s motion [Doc. 1090] is

   DENIED without prejudice.

          IT IS SO ORDERED.

                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




                                                4


Case 3:13-cr-00161-TAV-HBG Document 1095 Filed 08/04/21 Page 4 of 4 PageID #: 5871
